Title: To James Madison from Le Comte de Francheu, 6 June 1816
From: Francheu, Le Comte de
To: Madison, James



Monsieur le président
Senlis Oise 6 juin 1816.

Les evenemens malheureux qui ont agité la France ont nécessairement excité tout votre interet.
En Ces Circonstances Critiques l’idée de pouvoir offrir le mon pays quelques Verités, que je jugeais utiles, ma dicté quelques ecrits Fondés Sur les principes dune heureuse legislation que Vous avez Su adopter.
Permettez moi d avoir l’honneur de Vous en faire hommage et de Vous offrir le tribut de la Respectueuse Consideration qui Vous est due.

Le Cte De FrancheuAncien Capitaine de dragons Francais.



Ces feuilles plates devoient Vous avoir été remises.

